Citation Nr: 1221228	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-01 787	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from June 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a right knee injury.  In November 2011, the Board remanded this matter to the RO, via the Appeals Management Center (AMC), for further development.  As will be explained below, the Board is not satisfied that there has been substantial compliance with the remand directives set out in November 2011.  Stegall v. West, 11 Vet. App. 268 (1998).  Although further delay is regrettable, the appeal must again be remanded.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends he has a current right knee disability due to two right knee injuries he reportedly sustained during service.  He contends he first injured his right knee in an incident in March or April 1963, while assigned to the flight kitchen at the Norfolk Naval Operations Base, when a hose with scalding hot water slipped through his hands and the water came into contact with his abdominal area, causing him to fall on his right knee.  He claims the second incident occurred on November 14, 1964, when an overhead light fixture reportedly exploded above him --  again causing him to fall on his right knee.  He contends that as a result of these injuries, he has had right knee problems and symptoms since service.  

Service treatment records (STRs) reveal a clinical entry from November 17, 1964 indicating a "knee injury" three days prior, and that treatment with a whirlpool was recommended.  STRs do not show any clinical entry pertaining to the claimed 1963 right knee injury.

Post-service private treatment records show that in October 1991, the Veteran was seen for a right knee sprain.  At that time, he reported that after "an effort in the last days", he experienced a three day history of tightness and stiffness in the right popliteal area, and mild swelling to the right knee.  In June 2001, his history of problems was noted to include right knee arthralgia and right knee strain.  In February 2007, he reported ongoing difficulty with an arthritic right knee, with significant pain medially and laterally.  He reported a constant dull ache, and that this began after an injury in the Navy.  A November 2007 x-ray report of "knees standing bilat" revealed mild degenerative changes bilaterally, with small suprapatellar joint effusions.  In a letter dated in November 2007, Dr. McCreery, indicated a review of the Veteran's recent x-rays of the knees showed degenerative changes and small effusions consistent with osteoarthritis.  

In November 2011, the Board remanded this matter for further development, to include scheduling the Veteran for a VA examination to ascertain the etiology of his claimed right knee disorder.  On the VA examination, the examiner was directed to initially confirm that the Veteran has a right knee disorder, stating the applicable diagnosis, and then provide an opinion as to whether it is at least as likely as not that his right knee disorder is etiologically related to military service.  The examiner was directed to consider the Veteran's own assertions, as well as documented in-service injury (or injuries if otherwise established by the record). 

On VA examination in January 2012, the diagnosis was knee strain.  The VA examiner reviewed the claims folder, and indicated there was "no documented knee injury" noted, and that there was "only one treatment note but no treatment done".  It was noted that the Veteran now had ongoing pain, and the assessment was "rule out arthritis".  X-rays of the right knee were performed, and the examiner checked "no" as to whether degenerative or traumatic arthritis was documented.  The examiner's conclusion was that there was no injury documented in the claims folder, and no arthritis, and that it was "therefore less likely than not" that the Veteran's knee was related to service.  
The Board finds the VA examiner's opinion problematic and notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  First, with regard to the VA examiner's opinion from 2012, it does not appear that the examiner assigned any weight to the Veteran's contentions that he has experienced ongoing right knee problems and symptoms since service.  Rather, the examiner merely noted that there was no injury noted and no treatment done in service.  A Veteran's lay statements may, however,  be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Because the Veteran is competent to report on the presence of his symptoms, the 2012 VA examiner's opinion is inadequate and must be remanded for clarification.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).  Second, the Board also notes that while the VA examiner in 2012 indicated that x-rays of the right knee did not document any arthritis, the VA examiner did not provide commentary as to prior x-rays of the right knee, taken in 2007, that did show findings consistent with osteoarthritis.  Because the 2012 VA examination is herein found to be inadequate, for reasons set forth above, the Board must remand the case.  

Additionally, after the AMC issued a supplemental statement of the case (SSCC) in April 2012, the Veteran submitted additional evidence in support of his claim, including, in pertinent part, letters from private physicians, Dr. Patel and Dr. Rosenberg; a letter from his brother, L.M.; a statement from the Veteran; and an excerpt from the Arthritis Foundation.  As the Veteran has submitted a waiver of initial review by the AOJ (agency of original jurisdiction), the Board may consider such evidence herein.  38 C.F.R. § 20.1304.

In a letter dated in November 2007, Dr. Rosenberg indicated that the Veteran's recent knee x-rays confirmed the presence of mild arthritis in the knees.

In a letter dated in February 2012, Dr. Patel, who examined the Veteran with regard to osteoarthritis of the right knee, noted his reported history of right knee injury on two occasions in service and ongoing problems with his right knee and leg since service, as well as review of several post-service private treatment records.  Dr. Patel opined, after reviewing the medical evidence and current medical condition of the Veteran, that more "likely than not" his current osteoarthritis of the right knee "could be directly linked as a result of his Naval service".  

In a letter dated in February 2010, the Veteran's brother, L.M. reported noticing the Veteran had a slight limp in his right leg during service, and that the Veteran had told him that he had fallen in service and it was swollen.  L.M. further indicated that after the Veteran's discharge he walked with a limp and had problems with flare-ups of stiffness and swelling when he had to stand or walk for long periods.  

In a statement dated in April 2012, the Veteran contended that the private x-ray report of record, which was dated in November 2007, showed he had right knee arthritis, and indicates such x-rays were taken from "a standing position in order to give a more accurate reading than in a horizontal laying position x-ray".  The Veteran contended that the Veteran VA examination x-ray, taken in 2012, was taken from a horizontal laying position and showed nothing.  In support of his contentions, the Veteran also submitted an excerpt from a recent publication of the Arthritis Foundation.  

In considering this newly submitted evidence from the Veteran, the Board notes that Dr. Patel's opinion, while supportive of the Veteran's claim, is somewhat speculative and is framed in terms of "could have", and is insufficiently probative as to findings that must be made with respect to this claim.  A medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty for a grant of service connection. Bloom v. West, 12 Vet. App. 185, 187 (1999).  Consequently, another VA examination to obtain a more definitive medical opinion is necessary. 

Thus, this matter must therefore be remanded in order to provide an opportunity to the VA examiner from January 2012 to render a supplemental medical opinion, or, if this examiner is not available, the claims folder should be sent to another appropriate examiner in order to render the requested opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the examiner must acknowledge and discuss Veteran's report of a continuity of right knee problems and symptoms since active service, and must discuss the discrepancy between the right knee x-rays taken in 2007 and 2012.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Forward the claims folder to the examiner who conducted the January 2012 VA examination for a supplemental opinion, or to another appropriate VA examiner to render the requested opinion.  Request that the examiner review the claims folder, to include this remand, and specifically note that such review has been accomplished.  If the prior examiner is not available, or the examiner is unable to provide the requested opinion without examining the Veteran, arrange for the Veteran to undergo an appropriate VA examination, in order to obtain the requested medical opinion. 

a. The examiner should be asked to specify the nature of any current right knee disability, to include whether the Veteran has right knee arthritis.  This should specifically include a discussion of the conflicting x-ray reports of 2007 and 2012, as well as the excerpt from the Arthritis Foundation submitted by the Veteran. 

b. The examiner should be asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee disability began during service or was a result of his service , or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).  In forming the opinion, the examiner is to specifically consider and comment on the Veteran's report of continuity of right knee problems and symptoms after service.  The examiner must be advised as to the Veteran's competency to report lay-observable events and on the presence of symptoms. 

c. The examiner must explain the rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis, without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly so specify, along with an explanation as to why that is so. 

2. Once the above-requested development has been completed, the claim must be readjudicated.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with an SSOC that addresses all relevant actions taken on the claim for benefits.  The Veteran and his representative should also be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

